de GRAFFENRIED, J. —
In the case of Ex parte Rebecca Jonas, infra, 64 South. 960, this court held that the decretal order removing Harry B. Pake as trustee was not such an order as would support an appeal to this court by said Harry B. Pake. For the reasons set out in the opinion in the above-cited cause, the appeal in *309the case at bar is dismissed from the docket of this court.
In this proceeding, Pillans, Hanaw & Pillans, who are not parties to this cause but who are of counsel for Harry B..Pake, who was, until his removal as trustee, one of the parties to the cause, have appealed to this court from the decree fixing the amount of their counsel fees. A person not a party to a cause cannot prosecute an appeal to this court, and for that reason the appeal of said Pillans, Hanaw & Pillans is hereby dismissed out of this court.
Appeals dismissed.
All the Justices cncur.